Case 1:17-mc-00151-LPS Document 285-2 Filed 06/21/21 Page 1 of 1 PageID #: 7604




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 CRYSTALLEX INTERNATIONAL CORP.,                    )
                                                    )
  Plaintiff,                                        )
                                                    )
         v.                                         ) Misc. No. 17-151-LPS
                                                    )
 BOLIVARIAN REPUBLIC OF VENEZUELA,                  )
                                                    )
  Defendant.                                        )
                                                    )
 _______________________________________            )

                        ORDER APPROVING FEES AND EXPENSES
                           SUBMITTED BY SPECIAL MASTER

        Upon consideration of the itemized statement of fees and expenses submitted by the

 Court-appointed Special Master by letter dated June 9, 2021 (the “Itemized Statement”), and

 pursuant to the Court’s Order Regarding Special Master (D.I. 277),

        IT IS HEREBY ORDERED this ___ day of __________, 2021, that:

         1.     The Court, having considered any objections or comments from the Parties and

 ConocoPhillips, finds the fees and expenses in the Itemized Statement are regular and

 reasonable, and the Itemized Statement is approved.

         2.     Each of Crystallex, ConocoPhillips, and the Venezuela Parties shall make

 payment of one-third of the amount set forth in the Itemized Statement within 30 calendar days,

 pursuant to the terms set forth in the Order Regarding Special Master.



                                                         _________________________________
                                                          HONORABLE LEONARD P. STARK
                                                          UNITED STATES DISTRICT JUDGE
